Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2012/0248426).
Claims 1 and 2: Kato teaches aromatic amine derivative and organic electroluminescent elements comprising the same.  Included in the list of explicitly taught aromatic amine derivatives are the compounds 
    PNG
    media_image1.png
    192
    288
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    195
    289
    media_image2.png
    Greyscale
(pages 27 and 62).  These two compounds anticipate chemical formula 1 of claim 1.  Specifically, as applied to chemical formula 1, these two compounds have variable o equal to zero, variables p and q equal to 1, variables L2 and L3 equal to p-phenylene which is a C6 arylene group, variables R1 and R2 are both equal to dibenzofuranyl or dibenzothiophenyl, which are C12 heteroaryl groups which comprises an oxygen or a sulfur atom, respectively.  Variables R1 and R2 in the two compounds above also anticipates claim 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2012/0248426).
16 of claim 4 and differs in the point of attachment of the two dibenzofuranyl groups.  However, the teachings of Kato are not limited to embodiments where the dibenzofuranyl groups are attached at the positions shown in the first compound above.  Specifically, Kato explicitly teaches that specific examples of the ArB and ArC groups include the moiety 
    PNG
    media_image3.png
    100
    184
    media_image3.png
    Greyscale
as taught in each of paragraphs 0078 and 0086.  The preparation of a compound having this group as variables ArB and ArC is an obvious embodiment according to one having ordinary skill in the art.  As such, the preparation of the first compound above but having the group shown directly above as variables ArB and ArC results in a compound which is identical to compound 16 of claim 4.  The preparation of such a compound is an obvious given the overall teachings of Kato.
Claim 9: Kato explicitly teaches that the content of the aromatic amine derivatives in an organic thin film layer of an electroluminescent device, preferably as a hole injecting layer or as a hole transport layer, is preferably from 30-100 mol%, more preferably from 50-100 mol%, still more preferably 80-100 mol%, and particularly preferably substantially 100 mol% with respect to all components within the organic thin film layer (paragraph 0112).  Given this teaching, it would have been obvious to one having ordinary skill in the art that Kato includes embodiments in which the hole injection or hole transport layer includes the aromatic amine derivatives taught therein as a host material when employed in amounts of greater than 50 mol% to less than 100 mol%.  Such amounts are preferable according to Kato.  Kato additionally teaches suitable materials which may be employed when the hole transporting layer or hole injection layer is a mixture (paragraphs 0138-0140).
Claim 26: While not explicitly taught by Kato, one having ordinary skill in the art readily understands that organic light emitting diodes employed in a display device must be driven in a manner to produce a desired image.  The use of a thin-film transistor to drive each of the light-emitting elements in an active matrix OLED allows for current to flow through all of the OLED pixels which the thin-film transistors control how much current each pixel gets which results in a lower power device compared to those which require an external circuit to turn on/off the cathode and anodes.  Therefore, it would have been obvious to one of ordinary skill in the art to 

Allowable Subject Matter
Claims 3, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Kato represents the closest prior art regarding the compounds of claim 1.  However, Kato does not teach or suggest compounds wherein all of linkers L1-L3 are comprised of 1 or 2 (hetero)aromatic rings as required by each of claims 3 and 7.  Only through improper hindsight could such compounds be envisaged.  Additionally, Kato does not teach preparing devices which comprise two hole transport layers, with the second hole transport layer comprising a compound satisfying claim 5, as required by claim 10.
Claims 11-25, 27, and 28 are allowed.  Kato does not teach the employment of the aromatic amine compounds taught therein as electron blocking materials (to be used in an electron blocking layer of a light-emitting diode), which is required by independent claim 11, or in a p-type charge generation layer of a light-emitting diode comprising two emitting units, which is required by independent claim 14.  Kato does not teach tandem (or stack) OLEDs, which are OLEDs having two or more emission units.  While such device structures are known in the prior art, there is no teaching, suggestion, or motivation in Kato to employ the aromatic amine derivatives in the manner required by claim 11. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.